DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Response to Amendment
The amendment filed on December 17, 2020 in response to the previous Office Action (08/20/2020) is acknowledged and has been entered.
	Claims 1 and 3 – 16 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 17, 2020, with respect to amended claims have been fully considered and are persuasive.  

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 09/09/2020, 12/17/2020 and 01/27/2021. An initialed copy is attached to this Office Action.

Allowable Subject Matter
Claims 1 and 3 – 16 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination of an image-capturing device comprising: a light-receiving substrate including light-receiving units, and having a surface on which drive lights corresponding to the light-receiving units are received, respectively, wherein the light-receiving units perform active processing to produce drive signals corresponding to the received drive lights, respectively; and a photoelectric converting substrate including photoelectric converting units that are driven by the drive signals, and having a surface on which the photoelectric converting units receive external light, wherein the light-receiving substrate is stacked on the photoelectric converting substrate so that the surface of the light-receiving substrate on which the drive lights corresponding to the light-receiving units are received, and the surface of the photoelectric converting substrate on which the photoelectric converting units receive the external light, face away from each other.

Regarding claim 15, the closest prior art fails to disclose, suggest or teach the combination of an image-capturing device comprising: a plurality of photoelectric converting units; and a plurality of light-receiving units corresponding to a plurality of blocks, respectively, wherein each block of the plurality of blocks is constituted by one or more photoelectric converting units of the plurality of photoelectric converting units, and each light-receiving unit of the plurality of light-receiving units is configured to receive a drive light and a clock signal, convert the drive light into an electrical signal, and synchronize the electrical signal with the clock signal to thereby produce an electrical drive signal which is output to the corresponding block to instruct driving of the one or more photoelectric converting units constituting the block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698